SECOND DIVISION
                                BARNES, P. J.,
                            BOGGS and RICKMAN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                      April 27, 2016


In the Court of Appeals of Georgia
 A16A0142. CAMPBELL v. THE STATE.

      BARNES, Presiding Judge.

      An Athens-Clarke County jury found Kenyatta Latroy Campbell guilty of

trafficking in marijuana, and the trial court denied his motion for new trial. On appeal,

Campbell contends that the trial court erred in denying his motion to suppress

evidence obtained by the police from his cell phone and that he was denied the

effective assistance of counsel at trial. For the reasons discussed below, we affirm.

      1. We apply the following principles in reviewing the denial of Campbell’s

motion to suppress:

      When the facts material to a motion to suppress are disputed, it generally
      is for the trial judge to resolve those disputes and determine the material
      facts. This principle is a settled one, and this Court has identified three
      corollaries of the principle, which limit the scope of review in appeals
      from a grant or denial of a motion to suppress in which the trial court
      has made express findings of disputed facts. First, an appellate court
      generally must accept those findings unless they are clearly erroneous.
      Second, an appellate court must construe the evidentiary record in the
      light most favorable to the factual findings and judgment of the trial
      court. And third, an appellate court generally must limit its consideration
      of the disputed facts to those expressly found by the trial court.


(Citations and footnotes omitted.) Hughes v. State, 296 Ga. 744, 746 (1) (770 SE2d

636) (2015). As part of our review, “we may consider trial testimony in addition to

the testimony submitted during the motion to suppress hearing.” (Footnote omitted.)

Green v. State, 282 Ga. App. 5, 5 (637 SE2d 498) (2006). Guided by these principles,

we turn to the record in the present case.

      On the evening of December 19, 2011, officers with the Athens-Clarke County

Police Department executed a search warrant on the house where Dennis Brown lived

with his girlfriend and children. The officers discovered almost 200 pounds of

marijuana stored throughout the house. The marijuana had a street value of

approximately $200,000.

      Marijuana found in Brown’s bedroom closet was in the process of being broken

down into smaller quantities for sale. The closet contained a garbage bag with

marijuana in it, “digital scales, different quantities of marijuana broke[n] down on the

shelf, [and] sandwich bags used to package.”


                                             2
      The marijuana stored throughout the rest of the house was in bale form and

wrapped in layers of plastic wrap, axle grease, and fabric softener. According to a

police sergeant involved in executing the search warrant, this unique form of

packaging is commonly used in Arizona and other western states in an effort to mask

the odor of the drugs. In the bathroom, there was a bale of the uniquely packaged

marijuana in a large duffle bag. Duffle bags of the same size and brand were found

throughout the house.

      Brown was present during the search, and officers detained him and

confiscated his cell phone. After he was Mirandized, Brown agreed to be interviewed

and told the police sergeant that his girlfriend had nothing to do with the marijuana

and that he was responsible for it. Brown admitted that the marijuana in his bedroom

closet was his own, but said that he was storing the bales of marijuana that were

scattered around the rest of the house for someone else. Brown was hesitant to

provide that person’s name and stated that he was worried for his own safety. The

sergeant was already familiar with Campbell as the potential source of Brown’s drug

supply based on information that had been provided to him by other detectives, and




                                         3
he asked Brown if Campbell was his drug supplier. Brown nodded his head in the

affirmative but did not want to say Campbell’s name out loud.

      During Brown’s interview, the police sergeant noticed that Brown’s cell phone

kept receiving incoming text messages and phone calls from the same contact,

“Head.” The last text message from “Head” asked, “Where u at?” Around the same

time, Campbell drove up to Brown’s house. Officers informed the sergeant that

someone was outside in the driveway, and the sergeant paused his interview with

Brown and went outside to see who was there. The sergeant recognized Campbell,

who was standing beside his car in the driveway with a cell phone in his hand, and

detained him. The sergeant took Campbell’s cell phone, which was a “flip phone,”

and determined that the telephone number of the phone matched the number of the

contact identified as “Head” on Brown’s phone.

      Shortly thereafter, the police sergeant continued his interview with Brown.

When he informed Brown that Campbell had been detained in the driveway, Brown

appeared surprised. Brown confirmed that “Head” was Campbell and that he was the

source of the marijuana in the house.




                                        4
      Later that night, around 2:00 a.m., officers obtained a search warrant for the

house where Campbell lived.1 Upon executing the warrant, officers discovered

marijuana residue and seized three duffel bags. The duffel bags found in Campbell’s

house were identical to the duffle bags that had been discovered at Brown’s house.

      As part of their investigation, the police downloaded from Brown’s cell phone

all of the text messages between Brown and the contact “Head.” According to Brown,

many of the text messages were in code to avoid police detection and concerned the

delivery of the marijuana to his house.

      Further investigation revealed that Campbell had been arrested after attempting

to purchase a large shipment of marijuana in Tucson, Arizona, in April 2011 but was

out on bond by the time of the search of Brown’s house. According to undercover

narcotics agents involved in the April 2011 incident, Campbell had attempted to

purchase 490 pounds of marijuana for $235,000. Brown later testified that Arizona

was the source of Campbell’s marijuana, and Brown and his girlfriend both testified

that they had seen Campbell driving vehicles with Arizona tags when he delivered



      1
        The police also conducted a warrantless search of Campbell’s car parked at
Brown’s house. A K-9 unit dog alerted on Campbell’s car for the presence of the odor
of narcotics, but the police did not find any drugs inside the car.

                                          5
marijuana to their house. Additionally, the police saw a car with an Arizona tag

parked in Campbell’s driveway when they executed the search warrant at his house.

      Based on the marijuana seized from Brown’s house, Campbell and Brown were

charged with trafficking in marijuana. Campbell moved to suppress any evidence

obtained from his cell phone, arguing that the police should have obtained a search

warrant. Following an evidentiary hearing, the trial court denied the motion,

concluding that the warrantless seizure and search of Campbell’s cell phone was

constitutional.

      Brown agreed to plead guilty and testified at Campbell’s trial, identifying

Campbell as the source of the marijuana. After receiving all the evidence, including

the testimony of Brown, his girlfriend, and the various law enforcement officers

involved in the instant case and the Arizona case, as well as similar transaction

evidence of Campbell’s prior involvement in marijuana distribution, the jury found

Campbell guilty of the charged offense. Campbell then filed a motion for new trial,

which the trial court denied, resulting in this appeal.

      On appeal, Campbell contends that the trial court erred in denying his motion

to suppress the evidence obtained by the police from his cell phone. Relying upon



                                           6
Riley v. California, __ U.S. __ (134 SCt 2473, 189 LE2d 430) (2014),2 Campbell

argues that the officers were required to obtain a search warrant before seizing and

searching his phone.

      In Riley, the United States Supreme Court held that a search warrant generally

is required before police officers may search a suspect’s cell phone, even when the

phone is seized incident to arrest.3 134 SCt at 2493 (IV). Here, the police sergeant

seized Campbell’s cell phone and opened it to determine whether the phone number

of the cell phone matched the number of the caller identified as “Head” on Brown’s

phone.4 Campbell argues that Riley required the police to obtain a search warrant for

his cell phone before seizing the phone and searching it to determine the phone

number, while the State argues that the brief examination of a cell phone to determine

the phone number is distinguishable from Riley and should not require a warrant.

      2
       Riley was decided after the trial court heard Campbell’s motion to suppress
and denied it.
      3
         The Supreme Court did note that “even though the search incident to arrest
exception does not apply to cell phones, other case-specific exceptions may still
justify a warrantless search of a particular phone,” such as the exigent circumstances
exception to the warrant requirement. Riley, 134 SCt at 2494 (IV).
      4
       It is unclear from the record whether the police sergeant simply flipped open
Campbell’s cell phone and looked at the screen or opened files in the phone to
determine the telephone number.

                                          7
      Pretermitting whether Riley required the police to obtain a search warrant for

Campbell’s cell phone, we conclude that any error by the trial court in denying

Campbell’s motion to suppress the contents of his phone was harmless. See generally

Ashe v. State, 285 Ga. 359, 361 (2) (676 SE2d 194) (2009) (“[T]o be successful, an

enumeration of error requires a showing of both harm and error.”). At trial, the State

introduced printouts of the inculpatory text messages from the contact “Head” that

had been extracted by the police from Brown’s cell phone. The printouts also listed

the phone number found in Brown’s phone associated with the contact “Head.”

      The only evidence obtained from Campbell’s cell phone that was introduced

at trial was the telephone number of his phone, which matched the number for “Head”

in Brown’s phone. The evidence of the phone number from Campbell’s cell phone

thus was used by the State to show that he was the contact nicknamed “Head” in

Brown’s phone that had sent text messages regarding the delivery of the marijuana.

      Significantly, however, the State presented other properly admitted evidence

showing that Campbell was the contact nicknamed “Head” in Brown’s phone. Both

Brown and his girlfriend testified that “Head” was Campbell’s nickname.

Additionally, a police investigator assigned to the Northeast Georgia Regional Drug



                                          8
Task Force who had participated in the execution of the search warrant at Brown’s

house testified that she was familiar with Campbell and that he went by the nickname

“Head.” Moreover, the evidence showed that Campbell arrived at Brown’s house with

his cell phone in hand around the same time that “Head” texted Brown, “Where u at?”

The information obtained from Campbell’s phone was cumulative of this testimony

and evidence. Accordingly, even if the phone number of Campbell’s phone was

acquired as the result of an unlawful search and seizure, we affirm the trial court’s

denial of Campbell’s motion to suppress because any error in that ruling was harmless

beyond a reasonable doubt. See Sims v. State, 297 Ga. 401, 403 (2) (774 SE2d 620)

(2015) (denial of motion to suppress videotape was harmless because cumulative of

other properly admitted evidence); Green v. State, 187 Ga. App. 373, 374 (1) (370

SE2d 348) (1988) (denial of motion to suppress was harmless, where evidence that

was seized as a result of the search was cumulative of other properly admitted

evidence).

      2. Campbell contends that his trial counsel rendered ineffective assistance by

recalling Brown as a witness to question him about comments that he purportedly

made about Campbell on his Facebook page that were posted after his initial trial



                                         9
testimony. We disagree because Campbell has failed to establish that the performance

of his trial counsel was deficient.

      To succeed on his ineffective claim under the test established in Strickland v.

Washington, 466 U.S. 668, 687 (III) (104 SCt 2052, 80 LE2d 674) (1984), Campbell

must demonstrate that his “counsel’s performance was deficient and that, but for that

deficient performance, there is a reasonable probability that the outcome of his trial

would have been different.” (Footnote omitted.) Jackson v. State, 309 Ga. App. 450,

452 (2) (710 SE2d 649) (2011). If Campbell fails to prove either the deficiency or

prejudice prong of the test for ineffective assistance, his claim fails. Russell v. State,

322 Ga. App. 553, 556 (3) (b) (745 SE2d 774) (2013).

             To meet the first prong of the required test for establishing
      ineffective assistance, the defendant must overcome the strong
      presumption that counsel’s performance fell within a wide range of
      reasonable professional conduct, and that counsel’s decisions were made
      in the exercise of reasonable professional judgment. The reasonableness
      of counsel’s conduct is examined from counsel’s perspective at the time
      of trial and under the particular circumstances of the case. As a general
      rule, matters of reasonable tactics and strategy, whether wise or unwise,
      do not amount to ineffective assistance of counsel. Matters of trial
      tactics, even if they appear in hindsight to be questionable, are grounds



                                           10
      to find counsel ineffective only if the tactical decision is so patently
      unreasonable that no competent attorney would have chosen it.


(Citations and punctuation omitted.) Dyer v. State, 295 Ga. App. 495, 498 (1) (672

SE2d 462) (2009).

      The record reflects that Brown testified during the State’s case-in-chief, but

defense counsel later recalled Brown as a witness for further cross-examination. After

recalling Brown to the witness stand, defense counsel introduced into evidence

comments about Campbell that Brown had purportedly posted to his Facebook page

after he testified in the State’s case-in-chief, and counsel questioned Brown about

those comments. In the comments, Brown berated those who criticized him for

testifying on behalf of the State, accused Campbell of not taking responsibility for his

conduct, and suggested at one point that Campbell had been involved with another

drug dealer who was being prosecuted for the murder of a police officer and other

crimes. Subsequently, during closing argument, defense counsel argued that the

comments on the Facebook page were a “long rambling diatribe” that showed that

Brown was “ranting, raving, [and] angry” about being caught and was “going to

blame everyone else” for his troubles, and more generally that Brown had a pattern



                                          11
of “lying about everything he thinks can help himself and somehow or other make

himself look better.”

      At the hearing on the motion for new trial, defense counsel testified that his

trial strategy had been to discredit Brown, the State’s key witness. Defense counsel

testified that he had made the strategic decision to recall Brown as a witness and

show that he was making additional comments about Campbell on social media that

were slanderous. Defense counsel admitted that “in retrospect” it was probably a

“poor decision” to recall Brown and cross-examine him about the social media

comments.

      Decisions on which witnesses to call and how to conduct cross-examination are

matters of trial strategy. Bolick v. State, 244 Ga. App. 567, 569 (1) (a) (536 SE2d 242)

(2000). Here, defense counsel clearly made a tactical decision to introduce evidence

of additional accusations that Brown had made against Campbell on social media

with the intention of dispelling those accusations, which, if successful, would have

potentially discredited Brown by illustrating that he would fabricate all sorts of

allegations in an effort to shift the blame to Campbell and put himself in a better light.




                                           12
      “In retrospect, [defense] counsel’s decision may appear unwise, but particularly

in regard to matters of trial strategy and tactic, effectiveness is not judged by

hindsight or result.” (Citation and punctuation omitted.) Dyer, 295 Ga. App. at 499

(1). Instead, we hold that defense counsel’s strategic decision to recall Brown and

cross-examine him about the Facebook posts fell within the wide range of

professional conduct. See id. (holding that tactical decision by defense counsel to

bring up additional, uncharged allegations of abuse and then attempt to show that

they were fabricated as part of an effort to further discredit the victim fell within the

wide range of professional conduct); Buice v. State, 239 Ga. App. 52, 60 (6) (b) (520

SE2d 258) (1999) (strategic decision to introduce prior molestation allegations and

then attempt to refute them fell within the wide range of professional conduct).

Accordingly, Campbell has failed to show that his trial court was deficient, and thus

cannot succeed on his ineffective assistance claim.

      Judgment affirmed. Boggs and Rickman, JJ., concur.




                                           13